                   IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

Sheena Cherry
                                       )     Case No.: 3:19-cv-344
                                       )
                                       )     Judge Thomas Rose
       Plaintiff,                      )
                                       )     ORDER OF DISMISSAL:
v.                                     )     TERMINATION ENTRY
                                       )
Rocking Horse Children’s Health Center )
                                       )
       Defendants.                     )
                                       )

         The Court having been advised by counsel for the parties that the above matter

has been settled, IT IS ORDERED that this action is hereby DISMISSED, with

prejudice as to the parties, provided that any of the parties may, upon good cause

shown within 60 days, reopen the action if settlement is not consummated.

         Parties may submit a substitute Judgment Entry once settlement is

consummated. Parties intending to preserve this Court’s jurisdiction to enforce the

settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114

S.Ct. 1673 (1994), and incorporate appropriate language in any substituted judgment

entry.

         IT IS SO ORDERED.

February 6, 2020                                *s/Thomas M. Rose

                                                ____________________________________
                                                Judge Thomas M. Rose
                                                United States District Judge
